PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HYUNDAI MOTOR COMPANY et al.
Application No. 35/510,921
Filed: 19 Nov 2020
For: Rear combination lamp for vehicles

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed July 25, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to pay the issue fee on or before January 20, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed October 10, 2021.  Accordingly, the date of abandonment of this application is January 21, 2022.  A Notice of Abandonment was mailed on February 23, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(b) in that petitioner has supplied (1) the reply in the form of the issue fee payment of $740, ((2) the petition fee of $2,100, (3) a proper statement of unintentional delay and, (4) a terminal disclaimer and fee as required by 37 CFR 1.137(d).  Accordingly, the issue fee is accepted as being unintentionally delayed.

The terminal disclaimer is accepted and has been made of record.  Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  



Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Data Management for further processing into a patent.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        





cc:	Peter F. Corless
	Fox Rothschild, LLP
	33 Arch Street
	Boston, MA  02110